Citation Nr: 0032424	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  97-16 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to benefits, under the provision of 
38 U.S.C.A. §  1151, for renal failure, for accrued benefits 
purposes.

2. Entitlement to benefits, under the provision of 
38 U.S.C.A. §  1151, for the cause of the veteran's death, 
claimed to have resulted from treatment at a VA facility.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's son


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
May 1946.  The veteran died in October 1995.  The appellant 
is his widow.

This appeal arises from a March 1996 rating decision of the 
St. Petersburg, Florida, regional office (RO) which denied 
compensation under 38 U.S.C.A. § 1151 for renal failure, for 
purposes of accrued benefits, and also denied dependency and 
indemnity compensation for the cause of the veteran's death 
under 38 U.S.C.A. § 1151.  The notice of disagreement was 
received in March 1996.  The statement of the case was issued 
in March 1996.  The appellant's substantive appeal was 
received in July 1996.  

This matter was remanded by a member of the Board in August 
1998, for the purpose of affording the veteran a personal 
hearing.  In December 1998, a hearing was held at the RO 
before the undersigned Veterans Law Judge, designated by the 
Chairman of the Board of Veterans' Appeals (Board) to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 
2000).  The case was remanded by the undersigned again, in 
May 1999, for the purpose of obtaining additional factual and 
medical evidence.  Supplemental statements of the case 
(SSOCs) were issued by the RO in August 1999 and April 2000.  
The case has now been returned to the Board for appellate 
review.



REMAND

I.  Action Taken on Previous Remand

In its May 1999 Remand, the Board requested that the RO 
arrange for a VA physician to review the late veteran's 
claims folder and express an opinion as to whether there was 
a causal relationship between the treatment the veteran 
received through VA and the cause of his renal failure and 
subsequent death.  The Board emphasized that the opinion had 
to address the causal relationship, if any, between the VA 
treatment and veteran's renal failure and death, as opposed 
to whether the treatment was or was not negligently provided.  
The examiner was asked to provide a complete rationale for 
any opinion expressed.  

A medical opinion was secured by the RO in July 1999.  This 
opinion, on its face, appears to fully address the question 
raised in the Board's May 1999 Remand.  Specifically, the VA 
physician stated, in toto, the following:

[I] do not believe there is any caused 
relationship between the nature of 
treatment that the veteran received and 
cause of his renal failure and death.  It 
is true that he was given a significant 
amount of saline that resulted in weight 
gain and swelling.  However, there is no 
evidence that this caused or accelerated 
his renal failure.  Saline, even given in 
excess, does not cause or accelerate 
renal failure.

Following the issuance of the July 1999 medical opinion, the 
appellant submitted a letter from the Medical Information 
Department of Pfizer Pharmaceuticals (Pfizer).  In a 41/2-page 
discussion, with an 8-item bibliography, Pfizer discussed the 
medical history of renal dysfunction in patients receiving 
Unasyn.  Unasyn is a medication that was administered to the 
veteran by VA during a period of prolonged care, and the 
appellant contends that it caused or accelerated his renal 
failure and ultimate death.  The information received from 
Pfizer did not explicitly address this contention.  However, 
Pfizer did indicate that, between 1987 and August 1991, there 
had been 32 reports of renal abnormalities in patients who 
received Unasyn therapy.  It was further noted that 15 of the 
32 patients had died, and that the causes of six of those 
deaths had not been identified.  The appellant transmitted 
the Pfizer letter to the RO with her supplemental argument on 
appeal, contending that the information from Pfizer rebuts 
the VA medical opinion and supports her claim.

The U.S. Court of Appeals for Veterans Claims (Court) has 
addressed the probative value which will be accorded to 
medical evidence in the form of general, scholarly, and/or 
scientific writings which do not directly address a 
particular claimant's fact situation.  Such "medical 
treatise evidence" must "not simply provide speculative 
generic statements not relevant to the veteran's claim."  
Wallin v. West, 11 Vet.App. 509, 514 (1998).  Instead, the 
treatise evidence, "standing alone", must discuss "generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Sacks v. West, 11 
Vet.App. 314, 317 (1998).

In this regard, the Court recently held that, in appropriate 
cases where a claimant invokes an accepted medical treatise 
to establish the nexus aspect of his claim, it is not 
necessary that the claimant obtain the services of medical 
personnel to show how the treatise applies to his/her 
individual case.  Timberlake v. Gober, ___ Vet. App. ___, No. 
96-1637, slip op. at 10 (Sept. 15, 2000), citing Hensley v. 
West, 212 F.3d 1255, 1265 (Fed. Cir. 2000).

Here, after reviewing the documents prepared by Pfizer, as 
well as the accompanying contentions by the appellant and her 
representative, the RO concluded, in its April 2000 SSOC, 
that a definitive association between Unasyn and renal 
dysfunction had not been established.  The RO also found that 
the materials submitted did not contain an absolute opinion 
or conclusion as to the circumstances of the veteran's use of 
Unasyn and the renal dysfunction that eventually caused his 
death.  With all due respect for the RO's interpretation of 
the evidence, the Board believes that the current judicial 
caselaw requires a more comprehensive medical analysis of the 
appellant's submission.  As noted above, an absolutely 
definitive opinion is not necessary in determining whether 
the appellant has submitted a well-grounded claim.  The RO's 
summary rejection of the medical evidence received from 
Pfizer went just a bit too far; it should have obtained a 
competent medical opinion to address the information 
contained in said report.  See Colvin v. Derwinski, 1 
Vet.App. 171 (1991).

We note, in passing, that the appellant's representative has 
taken issue both with the relative brevity of the medical 
opinion obtained by the RO, and with the opining physician's 
lack of specialization in nephrology and/or genitourinary 
diseases.  The Board is aware of no legal authority which 
mandates any particular qualifications for a physician to 
whom the RO may refer a case for review.  In this case, we 
simply believe that the exhaustive nature of the treatise-
type evidence proffered by the appellant warrants further 
review and response by a qualified physician.

The Court has emphasized that the Board is obligated by law 
to ensure that the RO complies with its directives on Remand.  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet.App. 268 (1998).  Here, 
because the purpose of the May 1999 Remand was to fully 
address the contentions and evidence submitted in support of 
the appellant's claim, the matter must be returned to the RO 
in order to obtain a medical opinion that addresses the 
aforementioned evidence received from Pfizer Pharmaceuticals.



II.  Applicable Law

As noted in our Remand of May 1999, the statutory criteria 
applicable to this case appear at 38 U.S.C.A. § 1151 (West 
1991), which provides that, if a veteran suffers an injury or 
an aggravation of an injury as a result of VA hospitalization 
or medical or surgical treatment, not the result of the 
veteran's own willful misconduct, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service-
connected.  See 38 C.F.R. § 3.358(a), 38 C.F.R. § 3.800(a) 
(1999).

The regulations provide that, in determining whether 
additional disability exists, the veteran's physical 
condition immediately prior to the disease or injury upon 
which the claim for compensation is based will be compared 
with the physical condition subsequent thereto.  With regard 
to medical or surgical treatment, the veteran's physical 
condition prior to the disease or injury is the condition 
which the medical or surgical treatment was intended to 
alleviate.  Compensation is not payable if the additional 
disability or death results from the continuance or natural 
progress of the disease or injury for which the training, 
treatment, or hospitalization was authorized.  38 C.F.R. 
§ 3.358(b)(1), (2).

In addition, the regulations specify that the additional 
disability or death must actually result from VA 
hospitalization or medical or surgical treatment, and not 
merely be coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  38 C.F.R. § 3.358(c)(1), 
(2).

The regulations further provide that compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain to result from, or were intended to 
result from, the medical or surgical treatment provided.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined, at the time 
consent was given, whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

Although recent statutory amendment of 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, 
precludes compensation in the absence of a showing of 
negligence or other fault on the part of VA, or an event not 
reasonably foreseeable, the appellant in the present case is 
not affected by that law.  Since the claims herein were filed 
before October 1997, they must be adjudicated in accord with 
the earlier version and interpretation of 38 U.S.C.A. § 1151.  
Thus, in this case, neither evidence of an unforeseen event 
nor evidence of VA negligence would be required in order for 
this claim to be granted.  

While we regret the delay involved in remanding this case, 
under the circumstances discussed above, proceeding to a 
decision on the merits at this time would not be in full 
compliance with law and the precedents of the Court.  For 
that reason, and to ensure that the VA has met its duty to 
assist the veteran in developing the facts pertinent to his 
appeal, the case is Remanded to the RO for the following 
action:

1.  The RO should contact and advise the 
appellant that she may submit additional medical 
evidence that would help to establish an 
etiological relationship between the veteran's 
renal failure and/or subsequent death and the 
treatment he received through VA from 1990 to the 
time of his demise.  Further, the appellant 
should be asked to provide the complete names and 
addresses of all VA and non-VA health care 
providers who treated the veteran for his renal 
dysfunction from 1990 through October 1995.  All 
such records not already included in the claims 
folder should be obtained.

2.  When the above has been accomplished, the 
claims folder should be forwarded for review by 
the VA physician who previously reviewed the 
claims folder in July 1999, or, at the RO's 
option, by another physician qualified to address 
the issues presented in the record, including the 
Pfizer letter.  The entire claims folder and a 
copy of this Remand must be made available to the 
examiner for review.  The examiner should provide 
a comprehensive report including complete 
rationales for all conclusions reached.  

a.  Opinion required:  The reviewing physician 
should be asked to determine whether it is at 
least as likely as not that VA treatment 
between 1990 and 1995 caused or contributed to 
the cause, i.e., resulted in, the veteran's 
renal failure and death.  In answering this 
question, the standard of proof that is 
underlined must be utilized.  

b.  The evidence considered by the reviewing 
physician should include, but not be limited 
to, the reports received from Pfizer 
Pharmaceuticals.  Further, in rendering this 
opinion, the physician is reminded that he or 
she should take into account the appellant's 
contentions of inappropriate treatment, to 
include the allegations of complications 
resulting from the administration of Unasyn 
and various medications/antibiotics.  However, 
the opinion must address the causal 
relationship, if any, between the VA treatment 
and the veteran's renal failure and death, as 
opposed to whether such treatment was, or was 
not, negligently provided.

3.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that 
all requested development has been completed in 
full.  If any development is incomplete, 
appropriate corrective action should be 
implemented.  When the requested development is 
complete, the RO should review the evidence of 
record and readjudicate the appellant's claim for 
compensation under the provisions of 38 U.S.C.A. 
§ 1151 for a disability (renal failure) and death 
arising out of medical treatment the veteran had 
received from VA.  If the benefit sought remains 
denied, the appellant and her representative 
should be furnished an appropriate supplemental 
statement of the case and afforded a reasonable 
opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until she is further informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  The purpose of this Remand is to ensure due process 
of law and obtain additional medical evidence.  No inference 
should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


